Counsel in his application for rehearing has evidently misinterpreted the opinion and decision in this case. It was not decided in this case that the residence of an infant was not that of its parents, or that the infant could change its residence without the consent of the parents pending minority; nor was it decided that the mother is not the natural custodian and guardian of an infant after the death of the father.
In this case both the father and mother of the infant were dead, and the infant was not of sufficient age to choose a residence or domicile. The appellee in this case being the maternal aunt of the infant, and having the legal custody and control of it, could certainly *Page 407 
choose the residence or domicile of the infant which could not choose its own, in the absence of both father or mother or other person having a better right to the custody and control of the infant. So, if it should be conceded that the residence of the infant was ever in Bullock county, the undisputed evidence shows that that residence was changed to that of Dale county when the probate court of that county assumed jurisdiction and appointed a guardian for the infant. But, as stated in the original opinion, it was certainly open for the court to find that the infant had never had a residence in Bullock county, for the reason that the evidence was not undisputed that either of its parents ever acquired a residence in Bullock county. There is evidence in the record from which the court might find that they did, or did not, acquire a residence in Bullock county. It is certain that both the appellant and appellee, as well as counsel for appellant and appellee, at one time, at least, conceded that the Dale probate court had jurisdiction to determine the question of guardianship for the infant, because it indisputably appears, and is conceded, that both appellant and appellee, acting through their attorneys, made application to the probate court of Dale county to be appointed guardian of this same infant.
We have carefully examined and reviewed all of the authorities cited by counsel for appellant in his brief, and we cannot agree with counsel that any one of the cases holds anything different to what we have decided in this case.
It must be remembered that this case is before us on appeal from the probate court, and that no contest was made in the probate court as to the jurisdiction of that court to appoint a guardian for the infant. As before stated, that was conceded by all parties, and hence no evidence was taken to prove or disprove the jurisdiction of the court, other than that introduced for other purposes. We feel there can be no doubt that the record before us fails to conclusively show that the probate court had no jurisdiction to appoint a guardian in this case, for the reason that the residence of the infant was in Bullock county or in any other county, and that there is ample evidence to support the holding that the probate court did have jurisdiction. It is not improper to say, however, that, if the probate court had no jurisdiction, then the judgment, order, or decree rendered by the court — from which this appeal is prosecuted — would be void, and would not support an appeal because it would be coram non judice, and hence the appeal would have to be dismissed.
We are wholly unable to see that there is any conflict whatever in the holding in the cases cited by counsel for appellant and the holding in this case, for the reason that the facts are entirely different.
It results that the application for rehearing must be overruled. *Page 408